DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 7/28/2022 is acknowledged. Claims 1, 3, 5, 8, 12, 14, 16, 19-20 are amended. Claims 2, 6-7, 13, 17-18 and 25-26 are canceled. Currently claims 1, 3, 5, 8-12, 14, 16, and 19-24 are pending in the application.
Previous rejection is withdrawn in view of the above amendment.
Claims 1, 3, 5, 8-12, 14, 16, and 19-24 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8-12, 14, 16, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 recites “a first region comprising silicon and lithium” in line 6. 
As amended, claim 3 recites “the second region consists essentially of silicon and lithium” in lines 2-3. Applicant has no support for the limitations in the originally filed disclosure.
Applicant points to paragraphs [0038], [0043], [0044], [00244] for the support of “a first region comprising silicon and lithium”. Applicant then argues that material intercalating and deintercalating lithium as described in paragraph [0003], therefore Applicant concludes that such paragraph is a support for silicon and lithium for the first region.
The examiner replies that paragraphs [0038], [0043], [0044], [00244] and [0003] do not provide support for a first region and second region comprising silicon and lithium for the following reasons:
First of all, paragraph [0038] states “[t]he negative electrode for a power storage device of one embodiment of the present invention uses silicon for the negative electrode active material” emphasis added. Only silicon is described to be used as the active material. The paragraph does not describe the active material of the composite particle of the negative electrode to comprise silicon and lithium or consisting essentially of silicon and silicon, nor does paragraph [0038] describing the first region and the second region (or the innermost regions of particle of the negative electrode active material) to comprise silicon and lithium and consisting essentially of silicon and lithium. 
Secondly, paragraph [0038] further describes different types of silicon being used for different purposes as paragraph [0038] describes crystalline silicon can be used for an electrode having high conductivity and amorphous silicon is used to occlude a larger amount of lithium ions resulting in an increase in discharge capacity. 
Thirdly, paragraphs [0043], [0044], [0244] describe the functional material is selected to be titanium nitride or titanium oxide. Paragraphs [0043], [0044], [0244] do not provide a support for a first region comprising silicon and lithium and the second region consisting essentially of silicon and lithium.
Fourthly, paragraph [0003] states “lithium ions in the lithium-ion secondary battery move between the positive electrode and the negative electrode through the electrolytic solution and intercalated into or deintercalated from the positive electrode active material and the negative electrode active material. As such, paragraph [0003] does not describes a first and a second regions comprising silicon and lithium. The claimed particle is a composite particle among a plurality of composite particles (203) as shown in figs. 5C-5D. Intercalating and deintercalating of the lithium ion through the electrolyte solution between the positive electrode and the negative electrode means the lithium ion percolates the porous surface of the electrodes, or filling in the porous space between the particles, and has nothing to do with making the first region and the second region to comprise silicon and lithium or consists essentially of silicon and lithium. On the contrary to Applicant’s believe, Applicant explicitly discloses amorphous silicon can occlude, or block or obstruct, a larger amount of carrier ions such as lithium ions in paragraph [0038]. As such, the lithium ions cannot be included in a first region nor a second region, which are the innermost regions of the particle, to comprise silicon and lithium or consisting essentially of silicon and lithium as claimed. 
Claims 5, 8-11 and 23 are rejected on the same ground as claim 1.
Claim 5 depends on claim 1 and is amended to recite “a material of the second region has a higher Young’s modulus than a material of the first region” in lines 2-3. Applicant has no support for a material the second region, e.g. comprising titanium and one of oxygen and nitrogen (as recited in claim 1), has a higher Young’s modulus than a material of the first region, e.g. comprising silicon and lithium (as recited in claim 1).
Similar to claims 1 and 3, claims 12 and 14 recite “a first region comprising silicon and lithium” in line 6 of claim 12 and “the second region consists essentially of silicon and lithium” in lines 2-3. Applicant has no support for the limitations in the originally filed disclosure as explained above.
Claim 12 also recites “a concentration of silicon continuously changes across an interface between the first region and the second region” in lines 20-22. Applicant has no support for the limitation in the originally filed disclosure for the claimed particle.
Claims 16, 19-22 and 24 are rejected on the same ground as claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726